TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00122-CV


                                  City of Austin, Appellant

                                               v.

            Michael MacDougall and William Heyer, Co-Independent Executor,
                    Estate of George S. Heyer, Jr., Deceased, Appellees


                FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-001820, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant City of Austin has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed on Appellant’s Motion

Filed: June 25, 2021